DETAILED ACTION
This communication is response to the application filed 03/01/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,938,542 (hereafter Patent ‘542). Although the claims at issue are not identical, they are not patentably distinct from each are based on the same invention and claiming the same limitations with minor difference. Applicant merely broaden the independent claims of Patent ‘542, by removing some limitations, to arrive at the independent claims of the current application. Thus, both set of claims are obvious variant of each and the independent claims of Patent ‘542 encompass the independent claims of current application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by US Patent 7,277,403 to Frank (hereafter Frank).

Regarding claim 1, Frank discloses an electrical balance duplexer for transmission and reception of signals via an antenna (see Frank, Fig 1), the electrical balance duplexer comprising: 
a transmitter balun having a first side coupled to a transmitter and a second side inductively coupled to the first side (see Frank, Fig 1 and Fig 6; Col 2 lines 15-18); and 
a transmitter impedance gradient coupled to the second side of the transmitter balun (see Frank, Fig 1; Col 2 lines 15-18) and configured to 
provide a first impedance based on a transmit frequency to cause one or more transmit signals to traverse the transmitter balun to the antenna (see Frank, Col 2 lines 19-27), and 
provide a second impedance based on the transmit frequency, the second impedance being lower than the first impedance to block the one or more transmit signals from traversing the transmitter balun to the antenna (see Frank, Col 2 lines 27-30).

Regarding claim 4, Frank discloses the electrical balance duplexer of claim 1, further comprising a transmitter impedance tuner coupled to the second side of the transmitter balun, the transmitter impedance tuner being configured to provide to the transmitter balun (see Frank, Fig 1 and Fig 6; Col 2 line 64-Col 3 line 7).

Regarding claim 5, Frank discloses the electrical balance duplexer of claim 1, wherein the transmitter is further configured to provide the one or more transmit signals to the transmitter balun as differential signals, and the transmitter being configured to transmit the differential signals at the first side of the transmitter balun at opposite ends of windings on the first side of the transmitter balun (see Frank Col 2 lines 46-50: this balun provides a differential signal between an input 31 and an input 32 of differential filter 16. Input 31 of differential filter 16 is at a first output of balun 15. Input 32 of differential filter 16 is at a second output of balun 15).

Regarding claim 18, it is rejected for the same reasons as set forth in claim 1. Applicant is merely claiming receiver side of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,277,403 to Frank (hereafter Frank) in view of US Pub. 2016/0182006 to Larson (hereafter Larson).

Regarding claim 2, Frank discloses the electrical balance duplexer of claim 1, but does not explicitly disclose wherein the first side of the transmitter balun comprises a plurality of windings with the transmitter coupled between two of the plurality of windings.
However, Larson discloses wherein the first side of the transmitter balun comprises a plurality of windings with the transmitter coupled between two of the plurality of windings (see Larson, ¶ 0007; ¶ 0008; ¶ 0026).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the 

Regarding claim 3, Frank discloses the electrical balance duplexer of claim 1, Frank does not explicitly disclose wherein the first side of the transmitter balun comprises a plurality of windings with the transmitter coupled to an end of the plurality of windings.
However, Larson discloses wherein the first side of the transmitter balun comprises a plurality of windings with the transmitter coupled to an end of the plurality of windings (see Larson, ¶ 0007; ¶ 0008; ¶ 0026).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the first side of the transmitter balun comprises a plurality of windings with the transmitter coupled to an end of the plurality of windings as taught by Larson and incorporate it into the system of Frank to achieve an efficient duplexing system (see Larson, ¶ 0002)

Allowable Subject Matter
Claims 6-12, 19, and 20 would be allowable if rewritten to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,936,171 to Hu et al. discloses baluns, a fine balance and impedance adjustment, a multi-layer transmission line, and transmission line probes using same.
US Pub. 2007/0296522 to TAKAMINE discloses elastic wave filter device and duplexer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464